


109 HR 5531 IH: To amend the Energy Policy Act of 1992 to require the

U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5531
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To amend the Energy Policy Act of 1992 to require the
		  Federal Government to acquire not fewer than 50,000 plug-in hybrid electric
		  vehicles.
	
	
		1.FindingsCongress finds the following:
			(1)In the State of
			 the Union Address, the President said that the Nation is addicted to
			 oil.
			(2)According to the
			 Energy Information Administration, the transportation sector consumed 67
			 percent of all petroleum used in the United States in 2004.
			(3)According to the
			 Department of Energy, hybrid vehicles can be driven 40 to 70 miles per gallon
			 of gasoline and produce fewer greenhouse emissions than conventional
			 vehicles.
			(4)Significant
			 strides have been made in the research and development of plug-in hybrid
			 electric vehicles.
			(5)Plug-in hybrid
			 electric vehicles can achieve better gas mileage than standard hybrid vehicles
			 through the use of a larger battery that can be recharged by plugging the
			 battery into a standard home electrical outlet.
			(6)At least one
			 United States automobile manufacturer is currently producing prototype plug-in
			 hybrid electric vans.
			2.Inclusion of plug-in
			 hybrid electric vehicles in Federal fleet requirement
			(a)In
			 generalSection 303(b) of the
			 Energy Policy Act of 1992 (42 U.S.C. 13212(b)) is amended by adding at the end
			 the following:
				
					(4)In meeting the requirements of
				paragraph (1)(D), the Secretary, with the cooperation of the heads of other
				appropriate agencies, shall ensure that the Federal Government acquires not
				fewer than 50,000 plug-in hybrid electric vehicles manufactured in the United
				States by entities incorporated or organized under the laws of the United
				States. The Federal government shall acquire such vehicles during the
				5-fiscal-year period beginning after the date on which the Secretary determines
				that such vehicles are commercially
				available.
					.
			(b)Definition of
			 plug-In hybrid electric vehicleSection 301 of the Energy Policy
			 Act of 1992 (42 U.S.C. 13211) is amended—
				(1)by striking
			 and at the end of paragraph (13);
				(2)by striking the
			 period at the end of paragraph (14) and inserting ; and;
			 and
				(3)by
			 adding at the end the following:
					
						(15)the term
				plug-in hybrid electric vehicle means a light duty vehicle
				propelled by an internal combustion engine or heat engine using—
							(A)a combustible
				fuel;
							(B)an on-board,
				rechargeable storage device; and
							(C)a device that
				collects electricity from an off-board
				source.
							.
				
